Citation Nr: 1412424	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-39 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for status post left wrist colles fracture with residual, mild loss of range of motion (a left wrist disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2003 to April 2004.  She also had service in the Navy Reserve from September 1993 to October 2006, and from April 2007 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this claim is currently with the RO in Des Moines, Iowa.

In a July 2009 notice of disagreement, in addition to the issue addressed in this decision, the Veteran initiated appeals on the issues of service connection for bilateral hearing loss, tinnitus, residuals of a hip disability with scars, residuals of a neck injury with scars, residuals of a right knee disability with scars, residuals of a right shoulder disability with scars, and temporo-mandibular joint disease.  The Veteran did not perfect the appeals (with a substantive appeal) for service connection for bilateral hearing loss, tinnitus, residuals of a hip disability with scars, residuals of a neck injury with scars, residuals of a right knee disability with scars, residuals of a right shoulder disability with scars, or temporomandubular joint disease; therefore, those issues are not in appellate status, and are not before the Board.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran sustained a fracture injury to the left distal radius (wrist) during service.

2.  The currently diagnosed status post left wrist colles fracture with residual, mild loss of range of motion was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left wrist disability have been met.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of service connection for a left wrist disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, left wrist colles fracture with residual, mild loss of range of motion is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2013). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the Army National Guard (ARNG) or Air National Guard (ANG), ACDUTRA means full- time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c). INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316 , 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

In order for the Appellant to achieve "veteran" status and be eligible for service connection for disability claimed during any inactive service, the record must establish that she was disabled from an injury (but not disease) incurred or aggravated during her INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

"Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Wrist Disability Analysis

The Veteran contends that the left wrist disability originated in service.  Specifically, she contends that she fractured the left wrist in service, particularly during Reserve duty, and currently has residual limitation of motion of the left wrist.  

The Veteran has alleged, and the service treatment records support, that an injury was sustained during a period of Reserve duty.  A September 2007 service treatment record (discussed in detail below) reveals that the Veteran was on "weekend duty through the reserves in the Navy."  Although the RO never determined the Veteran's actual duty status in 2007 when the Veteran fractured the left wrist, VA laws and regulations cited above make clear that service connection is available for an injury incurred during active duty, ACDUTRA, or INACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  As such, even if the entirety of the Veteran's service constituted INACTUTRA, which allows service connection only for injuries, not diseases, incurred or aggravated by duty, the Veteran has repeatedly alleged a left wrist "injury," not a disease.  There is no doubt that an alleged fracture injury of the Veteran's left wrist is an injury eligible for service connection.

After a review of all the evidence of record, lay and medical, the Board finds the Veteran sustained an injury in service.  While the Board acknowledges that the exact dates and character of the Veteran's Reserve service have not been ascertained and, thus, verification of her duty status in 2007 is unavailable, the record contains sufficient supporting evidence corroborating the Veteran's contention of the occurrence of her military left wrist trauma due to an injury.

In September 2007, during Reserve duty, a service treatment record indicated an injury of the left wrist when the Veteran missed the stool she was about to sit upon and landed on her outstretched left wrist.  Upon examination, the Veteran was assessed with colles-type fracture of the left distal radius and an abrasion of the left wrist.  The left wrist was immobilized with a cast.  Later that month, a service treatment record indicated that the Veteran was temporarily not physically qualified to lift or participate in physical fitness training due to a fractured left wrist.  The report also noted that she may participate in drill; however, it was limited.  In June 2008, a periodic health assessment report indicated that the Veteran experienced left wrist pain and noted that she fractured the left wrist with surgical repair.

The Board next finds that the Veteran has a current disability of the left wrist.  In a June 2010 VA examination report, after a comprehensive physical evaluation of the Veteran, including the left wrist, the examiner diagnosed the Veteran with status post left wrist colles fracture with residual, mild loss of range of motion.

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current left wrist disability is related to service, that is, was incurred in service.  Favorable evidence supporting the finding that the Veteran's left wrist disability is related to service includes the June 2010 VA examiner's favorable nexus opinion relating the left wrist disability to in-service fracture.  The VA examiner indicated a review of the claims file, including the left wrist fracture in September 2007.  Based on a review of the record, an examination of the Veteran, the history obtained from the Veteran, and the examiner's clinical experience in musculoskeletal medicine, the examiner opined that the Veteran's current left wrist disability is most likely due to the service-incurred fracture of the left radius.

The VA examiner's opinion is based on an accurate factual background, and the findings are well-supported by the lay and medical evidence of record.  There is no other competent opinion regarding the etiology of the left wrist disability and with consideration of the benefit-of-the-doubt rule, the Board finds that the current left wrist disability, which injury was sustained in service, was incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left wrist disability is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for status post left wrist colles fracture with residual, mild loss of range of motion is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


